Citation Nr: 1823670	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial evaluation in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974.  This appeal is before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a November 2017 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's CAD has manifested ability to achieve workloads of greater than 7 METs, but not greater than 10 METs prior to the onset of fatigue and dyspnea, an ejection fraction of greater than 50 percent, and no episodes of acute congestive heart failure or evidence of cardiac hypertrophy or dilatation.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Because the appeal for a higher rating for CAD arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i); VAOPGCPREC 8-2003.
 
As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have private medical records identified by the Veteran.  At the November 2017 Board hearing, the Veteran asserted that he had an electrocardiogram (EKG) in 2016 at the Vet Center in Morristown, Tennessee.  As such, the undersigned informed the Veteran that record will be left open for 30 days (until December 21, 2017) in order for the Veteran to provide a copy of the 2016 EKG, as well as any other pertinent medical records.  The record was left open for 30 days during which the Veteran provided copies of private treatment records, as well as a disability benefits questionnaire (DBQ) by Dr. H.B, but did not provide a copy of the claimed 2016 EKG.  In a January 2018 VA Form 21-4138 attached to the documents submitted, the Veteran's represented indicated that the new evidence includes private treatment records, as well as a DBQ, and waived RO review of the additional evidence.  Accordingly, the Board finds that the Veteran's recollection as to having an EKG in 2016 is either incorrect or that a copy of such EKG is not available; that all the relevant documents were submitted by the representative; and that a remand in order to obtain the claimed 2016 EKG is not necessary. 

The Veteran was afforded a VA examination in connection with this appeal.  This examination and associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Higher Initial Evaluation for CAD

In this case, service connection was granted for CAD in the August 2013 rating decision that is the subject of this appeal.  An initial 10 percent disability rating was assigned, effective April 5, 2012.  The Veteran seeks a higher initial rating in excess of 10 percent for the service-connected CAD.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's CAD is rated under DC 7005, under which a 10 percent evaluation is warranted for arteriosclerotic heart disease (CAD) with a documented history of CAD where a workload of greater than 7 METs (metabolic equivalents), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent evaluation is warranted for arteriosclerotic heart disease (CAD) with a documented history of CAD where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 1.

As reflected in the September 2014 VA Form 9, the Veteran asserted that a higher rating than 10 percent is warranted because is prescribed Nitrostat for CAD, and that he has angina as a result of which he has given up coaching and must avoid any stress.  At the November 2017 Board hearing, the Veteran asserted that, in addition angina, he had some fatigue, and infrequent dizziness. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the grant of a disability rating in excess of 10 percent for CAD. The evidence does not demonstrate that a workload of less than 7 METS resulted in dyspnea, fatigue, angina, dizziness, or syncope.  For the instance, at an interview-based METs test, the July 2013 VA examiner assessed an ability to achieve workloads of greater than 7 METs, but not greater than 10 METs prior to the onset of fatigue and dyspnea.  This METs level was found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sowing wood, and jogging at 6 miles per hour.  The Veteran has not submitted any evidence showing workloads of less than 7 METs. 

Next, the evidence does not reveal evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The July 2013 VA examiner noted the absence of cardiac hypertrophy or dilatation, and no other medical evidence of record indicates the presence of those conditions.  See also DBQ submitted by the Veteran in January 2018 (showing that Dr. H.B. noted that he last saw the Veteran in 2012, and assessed a normal EKG and normal echodiagram).  The Veteran has not otherwise presented evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

The Board acknowledges the Veteran's concern that he has a debilitating heart disease disability.  To the extent that the Veteran has symptoms of fatigue, dyspnea, dizziness, or angina, such symptoms are contemplated by the 10 percent rating criteria as part of the Veteran's assessed workload level of greater than 7 METs, but not greater than 10 METs.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of an initial disability rating in excess of 10 percent.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial evaluation in excess of 10 percent for CAD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


